DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Status
Claim 16 has been canceled.
Claim 1 has been amended; support for the amendment can be found in [0059] and claim 16 of the original specification.
Claims 1-15 and 17-20 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9, 12, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “at least two electrode assemblies” in line 1-2. It is unclear if these electrode assemblies are the same as or different from the electrode assembly claimed in claim 1. Therefore, this claim is rendered indefinite. Claims 3, 4, 17 and 18 are rejected based on dependency to claim 2.

Claim 4 recites “the end” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites “at least two electrode assemblies” in line 1-2. It is unclear if these electrode assemblies are the same as or different from the electrode assembly claimed in claim 1. Therefore, this claim is rendered indefinite. 
Claim 8 recites “at least two electrode assemblies” in line 1-2. It is unclear if these electrode assemblies are the same as or different from the electrode assembly claimed in claim 1. Therefore, this claim is rendered indefinite. 

Claim 9 recites “at least two electrode assemblies” in line 1-2. It is unclear if these electrode assemblies are the same as or different from the electrode assembly claimed in claim 1. Therefore, this claim is rendered indefinite. 

Claim 9 recites “a plurality of tabs” in line 3. It is unclear if this limitation is the same as or different from the tabs previously recited in claims 1 and 9. Therefore, this claim is rendered indefinite.

Claim 12 recites “the top” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected based on dependency to claim 12.

Claim 13 recites “the end” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites “the outer edge” in line 4-5. There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites “the end of the second portion” in line 7. There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 17 is redundant in view of the amendment to claim 1 which recites that “both sides of the flat plate structure along the length direction are in contact with the tab”.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN-105762322-A, machine translation used for rejection below).

Regarding claim 1, Deng discloses a battery unit (Fig. 5), comprising: 

an electrode assembly (“bare cell 10”; [0042]; Fig. 5; element 10), comprising a first electrode (“first pole piece”; [0042]) and a second electrode (“second pole piece”; [0042]), which have opposite polarities ([0042]), each of the first electrode ([0042]) and the second electrode ([0042]) comprising a coated portion ([0043]; [0049]) and an uncoated portion ([0043]; [0049]), the uncoated portion ([0043]; [0049])  being located at an end of the coated portion ([0043]; [0049]) along a length direction (annotated Fig. 5; element L) of the electrode assembly (10) and forming a tab (Fig. 5; element 100, 102; Fig. 1; element 100, 100’; [0043]; [0049]); 

    PNG
    media_image1.png
    530
    582
    media_image1.png
    Greyscale


two terminals (Fig. 1; element 30, 30’), arranged at a top of the electrode assembly (10); and two current collectors (Fig. 1; element 40, 40’) electrically connecting the tabs (100, 100’) on both sides of the electrode assembly (10) with the terminals (30, 30’) on a same side respectively along the length direction (L), 

wherein at least one end of at least one current collector (40, 40’) along a width direction (annotated Fig. 5; element W) of the electrode assembly is a flat plate structure (Fig. 5; element 40) and provided with no bent portion (Fig. 5), and the tab (100, 102) covers the flat plate structure (40) from an outer side after being bent (Fig. 5).

Deng fails to explicitly disclose wherein both sides of the flat plate structure along the length direction are in contact with the tab.

However, Deng discloses that a decrease in battery space utilization is undesirable because it affects the energy density of the battery ([006]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Deng so that both sides of the flat plate structure along the length direction are in contact with the tab. In doing so, one of ordinary skill in the art would have a reasonable expectation of success in improving the battery space utilization to increase the energy density of the battery unit as recognized by Deng.

Regarding claim 5, Deng discloses wherein the two current collectors (40, 40’) comprise a first current collector (Fig. 1; element 40) and a second current collector (Fig. 1; element 40’), which are respectively located on the both sides (Fig. 1) of the electrode assembly (10), and both ends of one of the first current collector (40) and the second current collector (40’) along the width direction (W) are the flat plate structures (40, 40’).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN-105762322-A, machine translation used for rejection below) in view of Kim (US20130330593A1).

Deng discloses all claim limitations of claim 1 as set forth above. Deng fails to disclose a battery module.

Kim discloses a battery module (Fig. 12), comprising: 
a shell (Fig. 12; element 30); and a plurality of battery units (120, 121, 122, 57, 58) 

wherein the battery units (120, 121, 122, 57, 58) are arranged in the shell (30) and are arranged side by side along the width direction (Y).

Kim and Deng are analogous art from the same field of endeavor, namely the fabrication of secondary batteries to power electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Deng by employing the structure of Kim to fabricate a battery module of Deng’s battery units. In doing so, one of ordinary skill in the art would have had a reasonable expectation of success in increasing the energy density of Deng’s battery to power an electronic device with a higher energy requirement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6, 10, 11, 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-4, 7, 12, 13, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The first closest prior art reference of record is Deng (CN-105762322-A, machine translation used for explanation below). Deng discloses wherein at least one end of at least one current collector (40, 40’) along a width direction (annotated Fig. 5; element W) of an electrode assembly is a flat plate structure (Fig. 5; element 40) and provided with no bent portion (Fig. 5), and the tab (100, 102) covers the flat plate structure (40) from an outer side after being bent (Fig. 5).

Deng renders obvious wherein both sides of the flat plate structure along the length direction are in contact with the tab. However, Deng fails to disclose or suggest wherein an end of either of the first current collector and/or the second current collector along the width direction is provided with a bent portion which is folded towards an opposite end. 

The second closest prior art reference of record is Jang (US 2019/0067667 A1). Jang discloses wherein a current collector is provided with a bent portion (Fig. 4A; element 159) which is folded back (Fig. 6C, 6F) towards an opposite end. However, Jang fails to disclose or suggest wherein both sides of the flat plate structure along the length direction are in contact with the tab.
  

    PNG
    media_image2.png
    522
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    507
    545
    media_image3.png
    Greyscale



	Deng and Jang cannot be combined to render the instant invention obvious without reason to form the bent portion of the tab or the bent portion of the current collector in such a way that both sides of the flat plate structure along the length direction are in contact with the tab (ex. the bent portion of the tab is longer than the bent portion of the current collector). However, no motivation to do so could be found in the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727